The Chancellor :—This is not a case where the defendant can be called upon to elect, as she is clearly entitled, both to the annuity and to her life estate in one-third of the lot in Rose street. There is nothing in the will of the daughter inconsistent with this claim. She bought the lot subject to the life estate of her mother; and at the time she made her will, she knew that estate still existed. She *572does not direct her executors to rent the Rose street lot to raise the annuities; but directs all her real estate not before devised to be rented for that purpose. This includes all her interest in the Rose street lot, and nothing more; and that is only two-thirds of the lot during the life of her mother. If she had directed the annuity to be paid out of the rents of *the whole lot specifically, the case would have been different. (Brown v. Rickets, 3 John. Ch. R. 553.) The complainants’ bill must be dismissed with costs.